—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered September 23, 1999, awarding plaintiff K.S. Finance Corp. the principal amount of $126,000, and bringing up for review an order, same court and Justice, entered September 14, 1999, which, inter alia, granted plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, with costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Defendant failed to rebut plaintiff’s prima facie showing of entitlement to judgment premised upon the subject instrument for the payment of money only. Documents submitted with the summary judgment motion indicate that plaintiff acted in good faith and paid value for the check.
The court properly rejected defendant’s claim that this action should be dismissed because of the pendency of another action, since the record does not establish a legal agency relationship between plaintiff and the named payee on the check whereby the former should be considered the “same partly]” in “another action pending” (CPLR 3211 [a] [4]). Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.